Citation Nr: 1113900	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for vertigo.

2.  Entitlement to a disability rating in excess of 20 percent for a low back disability.

3.  Entitlement to a disability rating in excess of 10 percent for right foot plantar neuropathy.

4.  Entitlement to a compensable disability rating for left tympanic membrane perforation.

5.  Entitlement to a compensable disability rating for the period from June 22, 2002, to April 10, 2003, for left ear hearing loss.  

6.  Entitlement to a compensable disability rating for the period beginning April 11, 2003, for bilateral hearing loss disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1980 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and a February 2007 rating decision by the Appeals Management Center (AMC) in Washington, DC.

The Board notes that the Veteran was issued a statement of the case in December 2006 which included the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  However, in his substantive appeal, the Veteran expressly limited his appeal to exclude this issue.  Therefore, the Board has limited its consideration accordingly.  

The issues of entitlement to increased disability ratings for vertigo, right foot plantar neuropathy, left ear hearing loss disability, and bilateral hearing loss disability are addressed in the REMAND following the order section of this decision.





FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion limited to no less than 69 degrees and painful motion.

2.  The Veteran does not have a perforated tympanic membrane in either ear, but experiences recurrent ear infections and underwent a left mastoidectomy in 2002 and a left tympanoplasty in 2004.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5242, 5243 (2010).  

2.  The claim for a compensable disability rating for the service-connected left tympanic membrane perforation is without legal merit.   38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.87, Diagnostic Code 6211 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 


Legal Criteria

General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Criteria for Rating Disabilities of the Spine

Mechanical back pain, or back strain, is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Tympanic Membrane Perforation

The Veteran does not have a perforated left tympanic membrane.  Instead, the Veteran had complained of recurrent left ear infections and underwent a left mastoidectomy in 2002 and a left tympanoplasty in 2004.  The Veteran's residual of the surgeries and his complaints of recurrent left ear infections have been rated under Diagnostic Code 6211.  The Board finds that this code is adequate to account for the Veteran's disability.

Perforated tympanic membranes are rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under this code, a noncompensable (0 percent) disability rating is warranted for a perforated tympanic membrane.  This is the maximum disability rating allowed for this disability.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Additionally, while the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluation of Low Back Disability

In July 2006, the Veteran was afforded a VA examination of his spine.  At that time, he reported that he had experienced increased back pain since his last VA examination.  He reported that he had further decreased range of motion, increased stiffness, and constant pain that he described as sharp and radiating down to both feet.  He reported that he took Tramadol and Flexeril for treatment and that the medication provided him partial relief.  The Veteran reported that he experienced painful flare-ups that were a 5-10 of 10 in intensity.  He reported that the flare-ups were caused by prolonged sitting and driving, and sudden flexion or extension of his trunk.  He reported that the pain was relieved by lying down in a supine or prone position.  He reported that during flare-ups he experienced decreased ambulation secondary to the pain.  The Veteran used a one-point cane for ambulation.  He reported that he was only able to walk for approximately 5 minutes before he experienced increased back pain.  

The Veteran reported that he was currently unemployed.  He reported that he used to work as a clerk and that while he experienced increased back pain after standing and walking around, he was able to perform his job duties.  He reported that heavy lifting would increase his back pain.  The Veteran reported that he needed assistance to put on his shoes and socks and when bathing his feet and lower legs.  He reported that he was able to perform household chores such as sweeping and mopping in divided times.  The Veteran reported that he was unable to participate in sports or jogging and that he was only able to drive for short distances at a time before experiencing increased back pain.  

Upon physical examination, there was symmetry in spinal appearance and spinal motion.  There was adequate alignment of the head over the trunk.  Range of motion measurements of the thoracolumbar spine were as follows: flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 45 degrees each.  The examiner noted that the Veteran was additionally limited by pain following repetitive use.  Range of motion measurements after repetitive use were as follows: flexion to 69 degrees, extension to 20 degrees, right and left lateral flexion to 20-30 degrees each, and right and left lateral rotation to 20-30 degrees each.  The examiner noted that the Veteran was not further limited by fatigue, weakness, or lack of endurance following repetitive use.  There were tenderness to palpation and spasms at L2-5 and S1 paravertebral muscles.  Straight leg raising test was painful, but negative.  There were no neurological findings.  With regard to prescribed bed rest for incapacitating episodes, the examiner reported that the Veteran had been given prescription medicine for acute low back pain and had been advised to rest daily, but that he had not been given a written prescription of absolute bed rest.  The examiner continued the diagnoses of chronic low back pain and lumbar myositis.

In December 2009, the Veteran was afforded another VA examination of his spine.  At that time, the Veteran reported that he was limited in his ability to walk long distances because he experienced tingling and stiffness in his left leg.  He reported that he was only able to walk approximately one half mile at a time and that it took him one hour to accomplish that task.  He reported that he has experienced falls as a result of his back disability.  He also reported experiencing stiffness, spasms, decreased motion, paresthesia, and numbess.  The Veteran reported that he also had weakness in the spine and left foot.  The Veteran reported experiencing fecal leakage that was described as slight and not necessitating the use of a pad.  The Veteran reported that he experienced erectile dysfunction, in that he was unable to achieve or maintain an erection.  He denied experiencing bladder problems as a result of his back disability.  The Veteran reported that he experienced constant, severe pain that traveled down both legs to the bottoms of his feet.  He reported that the pain could be exacerbated by physical activity and that it was relieved by rest, Codeine, Pseudoephedrine, and/or Dicofenac; however, he reported that the medication caused drowsiness and stomach upset.  The Veteran reported that during flare-ups he could not walk, stand, bend, or climb stairs.  The Veteran reported that he wore a back brace and used a TENS unit.  

Upon physical examination, there was no evidence of radiating pain on movement or muscle spasms.  There was a slight tenderness in the low back muscles.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement or weakness.  Muscle tone and musculature were normal.  Straight leg raising test was negative, bilaterally.  Lasegue's sign was negative.  There was no atrophy in the limbs and there was no ankylosis of the thoracolumbar spine.  Range of motion measurements of the thoracolumbar spine were as follows: flexion to 75 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 20 degrees each.  There was pain on range of motion, but the Veteran's range of motion was not further limited by pain after repetition.  The examiner reported that pain had the major functional impact.  Joint function of the spine was not further limited by fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  Neurological examination of the lumbar spine did not reveal sensory deficits from L1-5.  Examination of the sacral spine did not reveal sensory deficits at S1.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner confirmed the diagnoses of mechanical low back pain and lumbar myositis.  
   
There are numerous VA Medical Center treatment notes of record.  A review of these records shows that the Veteran periodically reports to the VA Medical Center for treatment of back pain.  At times, the Veteran had also reported experiencing radicular symptoms.  Additionally, there are records indicating that the Veteran has been diagnosed with degenerative joint disease of the spine.  Also, in March 2009, the Veteran was afforded an electromyogram (EMG) to determine the cause of his leg numbness.  The EMG report indicates that the Veteran did have mild neuropathy in the lower extremities, there was no evidence of lumbosacral radiculopathy.    

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for a low back disability.  In this regard, the Board notes that the Veteran's forward flexion has not been limited to 30 degrees or less.  In fact, even accounting for additional limitations due to pain, the Veteran's forward flexion, at worse, has only been limited to 69 degrees.  Additionally, there is no evidence of record indicating that the Veteran experiences favorable ankylosis of the entire thoracolumbar spine.  Therefore, a disability rating in excess of 20 percent for a low back disability is not warranted.    

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for degenerative disc disease (DDD).  However, while the evidence of record indicates that the Veteran may have degenerative joint disease of the spine, there is no indication that he has DDD.  Additionally, there is no evidence indicating that the Veteran has experienced any incapacitating episodes as a result of his thoracolumbar spine disability.  As a result, the Board finds that at this time the Veteran's predominant disability is his limitation of motion due to pain.  Additionally, separate evaluations for both limitation of motion based on pain and incapacitating episodes due to pain would be in violation of 38 C.F.R. § 4.14.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period.  The Board acknowledges that the Veteran has complained of pain radiating into his lower extremities.  However, the Veteran's neurological findings at all his VA examinations and when he received treatment at the VA Medical Center were normal.  Additionally, as noted above, his March 2009 EMG report indicates that while the Veteran did have mild neuropathy in the lower extremities, there was no evidence of lumbosacral radiculopathy.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the initial rating period.

The Board also notes that at his December 2009 VA examination, the Veteran reported that he experienced fecal incontinence and erectile dysfunction as a result of his low back disability.  A review of the record shows that the Veteran was granted entitlement to service connection for these disabilities in an April 2010 Decision Review Officer (DRO) decision.  Therefore, the Board cannot separately consider these disabilities when assigning a disability rating for the Veteran's back as it would be in violation of 38 C.F.R. § 4.14.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Left Tympanic Membrane Perforation

With respect to the Veteran's service-connected left ear disability, the Board notes that this disability is currently evaluated as noncompensable under Diagnostic Code 6211.  This Code provides a noncompensable (0 percent) rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87.  As the Veteran is currently receiving the maximum available evaluation under Diagnostic Code 6211, a higher evaluation is not available for this disability.

The Board notes that the evidence of record shows that the Veteran has experienced excellent results following his 2002 mastoidectomy.  However, the Veteran has reported that he experiences other residuals of his left mastoidectomy and tympanoplasty, such as vertigo and so this disability should be assigned a higher disability rating as a result.  However, a review of the record shows that the Veteran has been awarded a separate compensable evaluation for vertigo and a separate noncompensable evaluation for left ear hearing loss disability.  These are the predominant post-operative residuals noted by the Veteran.  Therefore, other separate compensable disability ratings for this disability are not warranted.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disabilities and the manifestations of the disabilities are contemplated by the schedular criteria.  Additionally, there is no evidence of record indicating that the Veteran had claimed that he is unable to work as a result of his service-connected disabilities.  In fact, the Veteran reported that while his job as a clerk caused him to experience some additional back pain, he was generally able to perform the duties of his job.  Additionally, the Veteran has been separately rated for the disabling residuals of his left ear tympanoplasty as warranted by the evidence of record.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent for a low back disability is denied. 

Entitlement to a compensable disability rating for a perforated left tympanic membrane is denied.


REMAND

As a preliminary matter, the Board notes that the Veteran submitted a statement in August 2007 that the Board has found to be a timely notice of disagreement with disability ratings assigned for vertigo, left ear hearing loss disability, and bilateral hearing loss disability in a February 2007 rating decision.  There is no record that the originating agency has provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, the matters must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds that additional development is required before the Veteran's claim of entitlement to a disability rating in excess of 10 percent for right foot plantar neuropathy is decided.

The Board notes that the Veteran was last afforded a VA examination of his plantar neuropathy in July 2006.  A review of the VA Medical Center treatment notes of record since that time indicates that the Veteran has been taking Gabapentin to relieve neuropathy pain.  The VA Medical Center treatment records indicate that the Veteran's dosage of Gabapentin has been increased to the point where he is on the maximum dosage possible.  This is an indication that the Veteran's right foot plantar neuropathy might have increased in severity since his last VA examination.  

Therefore, the Veteran should be afforded a VA examination in order to determine the current level of severity of all impairment resulting from his service-connected right foot plantar neuropathy.

Accordingly, this case is remanded to the RO or AMC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issues of entitlement to increased disability ratings for vertigo, left ear hearing loss disability, and bilateral hearing loss disability.  It should also inform the Veteran of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's right foot plantar neuropathy.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim for rating in excess of 10 percent for right foot plantar neuropathy based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


